internal_revenue_service ‘ index number department of the treasury washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-115124-99 date jan legend tt tr1 tr2 tr3 llc p1 p2 p3 p4 p5 pr sec_1 pr sec_2 plr-115124-99 this letter responds to your letter dated date submitted on behalf of tt as trustee of tr1 requesting a ruling concerning the federal_income_tax consequences of a proposed contribution of substantially_all of the assets of three trusts to a limited_liability_company under sec_721 of the internal_revenue_code facts tt is the trustee of tr1 tr2 and tr3 tt proposes to contribute substantially_all of the assets of each trust to llc a newly formed limited_liability_company that will be taxed as a partnership after contributing the assets of the three trusts to llc the members of llc will be each trust the three trust’s assets include cash securities foreign_currency and evidences of indebtedness in addition tr1 and tr2 each own a p1 interest in pr sec_1 a limited_partnership the sole asset of the pr sec_1 except for a nominal amount of cash is a p2 limited_partnership_interest in pr sec_2 a registered limited_liability partnership pr sec_2 owns a fee simple interest in two parcels of commercial real_estate real_estate the fee simple interest comprises p3 of pr sec_2's value pr sec_2 is not a reit or ric pr sec_1 and pr sec_2 are not publicly_traded_partnerships after the trusts contributions of assets to llc p4 of llc’s assets will be the interests in real_estate the remainder of llc’s assets p5 will be cash securities foreign_currency and evidences of indebtedness the service has been requested to rule that sec_721 will not apply to the transfers by tt of substantially_all of the assets of t1 t2 and t3 to llc and under sec_721 no gain_or_loss will be recognized by t1 t2 t3 on the contribution by such trusts of their assets to llc in exchange for interests in llc law and analysis sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 provides that no gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange the transferors are in control as defined plr-115124-99 in sec_368 of the corporation sec_351 provides that sec_351 will not apply to transfers of property to an investment_company under sec_1_351-1 of the income_tax regulations a transfer of property after date will be considered to be a transfer to an investment_company if i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a a regulated_investment_company b a real_estate_investment_trust or c a corporation more than percent of the value of whose assets excluding cash and nonconvertible debt obligations are held for investment and are readily marketable stocks or securities or interests in regulated_investment_companies or real_estate_investment_trusts sec_1_351-1 provides that the determination of whether a corporation is an investment_company is ordinarily made by reference to the circumstances in existence immediately_after_the_transfer in question however sec_1_351-1 also provides that where circumstances change thereafter pursuant to a plan in existence at the time of the transfer this determination will be made by reference to the later circumstances less than percent of the llc’ assets are readily marketable stocks or securities or interests in regulated_investment_companies or real_estate_investment_trusts accordingly llc is not an investment_company under sec_351 conclusions based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the contribution of substantially_all the assets of t1 t2 and t3 to llc would not be treated as a transfer to an investment_company within the meaning of sec_351 accordingly no gain_or_loss will be recognized by t1 from the contribution of substantially_all the assets of t1 to llc in exchange for a partnership_interest under sec_721 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-115124-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer signed david r haglund sincerely david r haglund senior technical reviewer office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
